El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La demanda con que se inició este pleito fue presentada en la Corte de Distrito de Mayagüez y por ella se reclama del demandado el pago de cierta cantidad de dinero que se alega ser debido por la corporación demandada como per-juicios por el incumplimiento por su parte de un contrato de arrendamiento de servicios.
La demandada presentó excepciones previas a la demanda y al mismo tiempo solicitó por moción escrita que el asunto fuera trasladado a la Corte de Distrito de Arecibo por ser el lugar de su residencia y personal la acción que se ejercita; moción que luego enmendó con el consentimiento del deman-*300dante, agregando a ella el fundamento, además de que la con-veniencia de los testigos requería que el pleito se tramitase en la Corte de Distrito de Arecibo. Con la petición enmen-dada presentó declaración jurada sobre los méritos de su de-fensa y sobre las causas que hacían conveniente el traslado por razón de los testigos y acompañó también con ella el con-trato celebrado entre las partes, un pliego de condiciones re-ferentes a él y una carta del demandante relativa a dicho contrato.
El demandante presentó entonces una contra-moción en la que no impugna la residencia del demandado, pero alega que la petición de traslado por el fundamento de la conveniencia de los testigos es prematura porque el demandado no había presentado su contestación a la demanda; y alegando además la conveniencia de sus testigos, pidió, que el pleito quedara en la Corte de Distrito de Mayagüez. La contra-moción fué acompañada de una declaración jurada para demostrar 'tal conveniencia.
En tal estado el pleito, sin.haber sido contestada lá de-manda, la Corte de Distrito de Mayagüez negó la moción de traslado del demandado fundándose en que no habiéndose contestado la demanda no podía considerar' la petición de traslado en el particular de la conveniencia de los testigos; en que el traslado por la razón de la residencia podía ser resistido por el demandante por motivo de la conveniencia de los testigos y porque aunque pudiera considerarse lá de-claración jurada del demandado como suficiente para resolver el hecho de la conveniencia de los testigos, el balance estaba del lado del demandante porque- el perjuicio de éste sería mayor con el traslado.
Esa resolución fué apelada por el demandado y está ahora sometida a nuestra consideración y decisión.
Admite el apelante en su alegato escrito que el fundamento de su petición de la conveniencia de los testigos hay que descartarlo porque.no procede alegarse cuando no ha sido presentada la contestación a la demanda. Así es, en efecto, *301porque mientras no se lia presentado la contestación no existe planteada ante la corte cuestión alguna de lieclio y, por tanto, el tribunal no se llalla en condiciones de poder conocer cuáles lieclios liay que probar en el juicio y si la conveniencia de los testigos requiere que el asunto se traslade a otra corte. Torres v. Torres, 16 D. P. R. 352; Cook v. Prendergast, 61 Calif. 75.
Descartada esa cuestión queda por determinar si alegando el demandante la conveniencia de los testigos puede de este modo resistir la moción de traslado del demandado ba-sada en su residencia.
El demandante sostiene la afirmativa apoyándose en el caso de Sarié v. Porto Rican Leaf Tobacco Co., 15 D. P. R. 208, pero este caso no es de aplicación al presente porque en él existía una contestación, lo que no ocurre en el que estamos considerando y, por tanto, no tiene paridad.
En la opinión de esta Corte Suprema al í-esolver ese caso se citaron los de Loerh v. Lathan, 15 Calif. 418; Jankins v. The California Stage Co., 22 id. 537; Hanchett v. Finch, 47 id. 192; Edivards v. Southern Pac. R. Co., 48 Id. 460 y Cook v. Prendergast, supra; pero como se dice en el último, si bien en el de Jenkins v. The California Stage Co. expresamente se planteó por el abogado la cuestión de que basta que baya controversia en los liechos es imposible resolver sobre la con-veniencia de los testigos, sin embargo, tal cuestión pasó desa-percibida para la corte en vista de que se apoyó en los casos de Loerh v. Lathan y de Pierson v. McCahill, 22 Calif. 127, en los cuales la petición de traslado se liizo con la contes-tación o después de ella y porque la cuestión que principal-mente se discutió por la corte fue la de si una corporación tenía residencia dentro del significado' de la ley. En cuanto al caso de Hanchett v. Finch no aparece de él si la contes-tación' babía sido presentada o no y en el de Edwards v. Southern Pac. R. Co., supra, se funda en el de Jenkins y en los dos casos en él citados de Loerh v. Lathan y de Pierson *302v. McCahill. El de Cook v. Prendergast, posterior a todos los relacionados, resuelve claramente que cuando sólo existe una excepción a la demanda no puede resistirse la moción de traslado por residencia oponiendo la conveniencia de los tes-tigos ; caso que lia sido afirmado en los posteriores de Heald v. Hendy, 65 Calif. 321, y de McSherry v. Pennsylvania etc. G. Mining Co., 97 Calif. 637.
Siendo claro, pues, el derecho del demandado a solicitar el traslado por razón de su residencia y no habiendo podido resistirse en este caso esa moción por la conveniencia de los testigos, la corte inferior cometió error en su resolución ne-gando el traslado del asunto a la Corte de Distrito de Are-cibo y debe ser revocada.

Revocada la orden apelada, ordenándose el traslado del caso a. la Corte de Distrito de Arecibo.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.